Citation Nr: 0412320	
Decision Date: 05/12/04    Archive Date: 05/19/04

DOCKET NO.  00-17 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to dependency and indemnity compensation 
based on service connection for the cause of the veteran's 
death.

2.  Entitlement to dependency and indemnity compensation 
pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from January 1945 to August 
1946, from February 1947 to August 1949, and from January to 
December 1951.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which denied dependency and indemnity compensation 
(DIC) based on service connection for the cause of the 
veteran's death and pursuant to 38 U.S.C.A. § 1318.  


FINDINGS OF FACT

1.  The veteran died in December 1999 from ventricular 
fibrillation due to coronary artery disease.  

2.  At the time of the his death, service connection was in 
effect for schizophrenia, rated as 100 percent disabling.  

3.  The evidence of record indicates that the veteran's 
service-connected psychiatric disorder contributed 
substantially to cause his death.  

4.  The issue of entitlement to DIC benefits pursuant to 38 
U.S.C.A. § 1318 is moot in light of the award of service 
connection for the cause of the veteran's death.




CONCLUSIONS OF LAW

1.  A service-connected disability caused or contributed 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. § 3.303, 3.310, 
3.312 (2003).

2.  The appeal of the issue of entitlement to DIC pursuant to 
38 U.S.C.A. § 1318 is dismissed as moot.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable decision below, the Board concludes 
that no further assistance or notification action pursuant to 
the Veterans Claims Assistance Act of 2000 (VCAA) is required 
at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  

I.  Factual Background

The veteran's service medical records are negative for 
complaints or findings of a cardiovascular disorder.  

In June 1949, the veteran was determined to be criminally 
insane and admitted to a state mental hospital for intensive 
therapy.  He was diagnosed as having schizophrenia.  

In a December 1950 rating decision, the RO granted service 
connection for schizophrenic reaction and assigned a 100 
percent rating from August 1949 to April 1950, and a 50 
percent rating from April 1950.   

The RO thereafter reevaluated the veteran's service-connected 
psychiatric disability on numerous occasions.  In an October 
1958 rating decision, the RO assigned a 70 percent rating for 
schizophrenia, effective December 6, 1958.  The 70 percent 
rating was thereafter confirmed and continued by the RO on 
several occasions, based on hospitalization records and VA 
psychiatric examination reports.  It is noted that none of 
the medical records reviewed by the RO during this period 
contains any indication of a cardiovascular disorder.

In February 1997, the veteran submitted a claim for an 
increased rating for his service-connected psychiatric 
disability.  In support of his claim, his private physician 
submitted a letter noting that the veteran had progressive 
dementia and was unable to handle his own affairs.  

The veteran underwent a VA psychiatric examination in 
November 1999, at which he claimed to have a heart condition.  
No cardiovascular disorder, however, was identified on 
examination.  The diagnosis was dementia due to frontal lobe 
degeneration.  

In December 1999, prior to the RO's adjudication of his claim 
for an increased rating, the veteran died.  According to the 
Certificate of Death, the cause of his death was ventricular 
fibrillation due to coronary artery disease.  

Following the veteran's death, the RO increased the rating 
for the veteran's service-connected psychiatric disability to 
100 percent, effective July 22, 1999.

In December 1999, the appellant filed an application for DIC 
benefits, claiming entitlement to service connection for the 
cause of the veteran's death.  In support of her claim, the 
appellant submitted excerpts from various websites noting 
that medical studies had shown that individuals suffering 
from depression faced an increased risk of dying from heart 
disease.  

Also in support of the appellant's claim, the veteran's 
private physician submitted a statement noting that the 
veteran had had a chronic history of psychiatric disturbance 
and progressive dementia during his lifetime.  The physician 
indicated that he was unable to eliminate the possibility 
that the veteran's death was related to his chronic 
psychiatric illness.  

In a January 2004 letter, a VA cardiologist indicated that he 
had reviewed the veteran's claims folder and had noted a 
longstanding history of a psychiatric disorder since 1949.  
He further noted that although there was no medical evidence 
showing that the veteran had been diagnosed as having 
coronary artery disease during his lifetime, it was not 
uncommon that sudden death or an acute heart attack was the 
first manifestation of a patient with coronary artery 
disease.  In that regard, the VA cardiologist noted that 
medical studies had documented a profound interrelationship 
of the brain and stress on human and animal physiology.  
Specifically, he noted that some psychiatric manifestations, 
including depression and anxiety, were associated with 
coronary artery disease.  In addition, he noted that certain 
behavioral traits of psychiatric patients negatively impacted 
on their ability to maintain a healthy lifestyle, follow 
physicians' orders, and utilize medical resources.  He 
indicated that they were, therefore, more likely to suffer 
from diseases associated with modifiable risk factors, such 
as coronary artery disease.  Moreover, he noted that when 
psychiatric patients did have coronary artery disease, their 
prognosis was likely to be worse.  In summary, the VA 
cardiologist indicated that it was his opinion that the 
veteran's service-connected psychiatric disorder had 
contributed to cause his death.  In support of his opinion, 
the VA cardiologist cited to several medical journals.  

II.  Laws and Regulations

Dependency and indemnity compensation may be awarded to a 
veteran's surviving spouse, children, or parents for death 
resulting from a service-connected disability.  38 U.S.C.A. § 
1310 (West 2002); see also Hanna v. Brown, 6 Vet. App. 507, 
510 (1994).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2003).  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id.

In claims for VA benefits, when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990) (a claimant need only demonstrate 
that there is an "approximate balance of positive and 
negative evidence" in order to prevail).

III.  Analysis

Applying the criteria set forth above to the facts in this 
case, the Board finds that service connection for the cause 
of the veteran's death is warranted.  As noted, the veteran 
died in December 1999 from ventricular fibrillation due to 
coronary artery disease.  At the time of his death, service 
connection in effect for schizophrenia.  The appellant 
contends that service connection for the cause of the 
veteran's death is warranted, as his service-connected 
psychiatric disorder contributed to cause his death from 
coronary artery disease.

Thus, the Board has carefully reviewed the medical evidence 
of record, with particular attention to the etiology of the 
veteran's fatal coronary artery disease.  In that regard, in 
a January 2004 medical opinion, a VA cardiologist indicated 
that it was his opinion that the veteran's service-connected 
psychiatric disorder had contributed to cause his death.  

The Board assigns great probative value to this medical 
opinion.  The cardiologist gave a detailed rationale for his 
conclusions and included citations to numerous medical 
journals.  The VA cardiologist also based his conclusions on 
a review of the pertinent medical evidence, including the 
veteran's service medical records and post-service treatment 
records.  He is also an expert in the field of cardiology.  

Not only is this medical opinion entitled to great probative 
weight, the Board notes that it is uncontradicted by the 
remaining evidence of record.  As indicated above, under the 
benefit-of-the-doubt rule in 38 U.S.C.A. § 5107(b), for the 
appellant to prevail, there need not be a preponderance of 
the evidence in her favor, but only an approximate balance of 
the positive and negative evidence.  In other words, the 
preponderance of the evidence must be against the claim for 
the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 
at 54.  Given the evidence set forth above, such a conclusion 
cannot be made in this case.  Thus, service connection for 
the cause of the veteran's death is warranted.

Inasmuch as the Board's decision above constitutes a full 
grant of the benefit sought on appeal with respect to the 
issue of service connection for the cause of the veteran's 
death, the issue of entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318 is rendered moot, as the appellant 
would be entitled to no additional benefits by virtue of a 
grant of DIC under the provisions of 38 U.S.C.A. § 1318.  See 
Mintz v. Brown, 6 Vet. App. 277 (1994) (the Board does not 
have jurisdiction to review a case if no benefit would accrue 
to the claimant).  Thus, the section 1318 appeal is moot and 
is dismissed.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER


Entitlement to DIC benefits based on service connection for 
the cause of the veteran's death is granted.

The section 1318 appeal is dismissed.



____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



